Citation Nr: 1626236	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-21 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to an initial compensable rating for bilateral pes planus with plantar fasciitis.

2.  Entitlement to an initial compensable rating for degenerative arthritis/disc disease of the thoracolumbar spine.  

3.  Entitlement to an initial compensable rating for degenerative arthritis/disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1985 to June 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The former decision, inter alia, granted service connection for bilateral pes planus with plantar fasciitis, and assigned a non-compensable rating.  The latter rating decision granted service connection for degenerative arthritis/disc disease of the thoracolumbar and cervical spines, and also assigned non-compensable ratings.  

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

The RO certified all of the Veteran's claims to the Board in September 2014.  Thereafter, the Veteran received examinations to determine the current severity of his disabilities, in February 2015.  However, following these examinations, the RO failed to issue a supplemental statement of the case (SSOC).  VA regulations provide that the RO will furnish the appellant and his or her representative, if any, a supplemental statement of the case if, inter alia, there is a material addition to the information available from any prior statement of the case or a prior SSOC.  38 C.F.R. § 19.31 (2015).  As the February 2015 examination reports consist of pertinent evidence not yet addressed in a SSOC, the claim must be remanded for further adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should, with the Veteran's assistance, identify all sources of treatment for the Veteran's spine and feet and request any outstanding records, to include VA records for the period after May 12, 2014.  Any evidence obtained should be associated with the electronic claims file.  

2. Thereafter, the RO/AMC should readjudicate the claim based on a review of all of the pertinent evidence of record, to include all medical records provided after the June 2012 (feet) and January 2014 (spine) statements of the case, and the February 2015 examinations.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

